Opinion
Per Curiam,
In accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), and Commonwealth v. Baker, 429 Pa. 209, 239 A.2d 201 (1968), counsel for the appellant is hereby directed to provide appellant with a copy of his brief and appellant shall be afforded an opportunity to file a supplement thereto. Upon compliance with this order, appellant’s present counsel may be permitted to withdraw and appellant shall be granted a reasonable time in which to notify the court that he elects to obtain new counsel to perfect his appeal or that he elects to file an appeal pro se.